United States Court of Appeals
                       For the First Circuit


No. 20-2004

                           UNITED STATES,

                              Appellee,

                                 v.

                  LUIS ALFREDO FLORENTINO-ROSARIO,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

           [Hon. Francisco A. Besosa, U.S. District Judge]


                               Before

                  Lynch and Selya, Circuit Judges,
                  and McCafferty,* District Judge.


          Javier A. Morales-Ramos for appellant.
          Jordan H. Martin, Assistant United States Attorney, with
whom W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Julia M. Meconiates, Assistant United States
Attorney, were on brief, for appellee.


                          December 2, 2021




     *   Of the District of New Hampshire, sitting by designation.
          LYNCH, Circuit Judge.        Luis Alfredo Florentino-Rosario

appeals his conviction for attempted illegal reentry into the

United States.    He argues on appeal that the district court

committed error at trial in refusing to instruct the jury as he

requested and in not permitting him to argue the affirmative

defense of duress.   He argues that these errors prevented him from

developing his defense. The district court did not err in refusing

Florentino-Rosario's preferred jury instructions and did not abuse

its discretion in refusing to allow presentation of a duress

defense, so we affirm.

                                  I.

          Authorities first apprehended Florentino-Rosario at a

Puerto Rico airport in September 2019.        He had only a Dominican

Republic passport and he told the authorities that he was a

Dominican citizen.    He admitted that he came illegally to the

United States by sea several months previously.            Florentino-

Rosario was informed that he was banned from reentering the United

States for five years and was removed to the Dominican Republic

that same day.

          In October 2019, authorities stopped a boat roughly

nineteen nautical miles off the coast of Puerto Rico.        The boat

was covered in a blue tarp, a common tactic of drug smugglers, and

was carrying fourteen passengers including Florentino-Rosario.

One of the passengers told the authorities that the boat had come


                               - 2 -
from the Dominican Republic.         Florentino-Rosario was subsequently

arrested.

              Florentino-Rosario admitted that he had paid $2,000 for

passage on the boat to the United States.                 He confirmed that he

had no legal right to be in the United States and that he had

applied for a visa but had been denied.               When asked why he wanted

to come to the United States, he said he wanted to make money so

that he could build a house in Cotuí, Dominican Republic.                 He was

subsequently charged with criminal attempted reentry into the

United States, 8 U.S.C. § 1326(a), which forbids "any alien who[]

has been . . . deported, or removed . . . [to] enter[], attempt[]

to enter, or [be] at any time found in, the United States" unless

the   alien    has   the   consent     of    the     Attorney   General   or   can

demonstrate that such consent is not needed.

              In   anticipation   of        trial,    both   parties   submitted

proposed jury instructions.       The government submitted instructions

drawn from the First Circuit Pattern Jury Instructions regarding

§ 1326(a), which do not instruct the jury to find specific intent.

The government's instructions stated that to obtain a conviction,

the government must prove beyond a reasonable doubt:

                        First,     that     LUIS     ALFREDO
              FLORENTINO-ROSARIO was an alien at the time of
              the alleged offense;
                        Second,     that    LUIS     ALFREDO
              FLORENTINO-ROSARIO    had   previously    been
              deported;



                                     - 3 -
                         Third,     that     LUIS     ALFREDO
               FLORENTINO-ROSARIO attempted to re-enter the
               United States; and
                         Fourth,     that    LUIS     ALFREDO
               FLORENTINO-ROSARIO has not received the
               express consent of the Attorney General of the
               United States to apply for re-admission to the
               United States since the time of his previous
               arrest and deportation.

Florentino-Rosario        responded        to   the     proposed    instructions,

requesting three separate jury instructions: 1) an instruction

that       attempted   reentry   is    a    specific     intent    crime;   2)    an

instruction       explaining     the       difference    between    knowing      and

purposeful mental states under the Model Penal Code; and 3) an

instruction on the defense of duress/necessity.                    The government

then filed a motion in limine to preclude presentation of a duress

defense and to prevent Florentino-Rosario from entering his asylum

petition, which he filed after he was arrested, into evidence.1




       1  Florentino-Rosario asserts in his brief that he was
attacked in June 2018 in the Dominican Republic, before he came to
Puerto Rico the first time. Florentino-Rosario states that the
boyfriend of his child's mother threatened to kill him. He asserts
that the boyfriend belonged to a local gang with a "certain degree
of authority." Men from the gang chased Florentino-Rosario. One
of the men swung a machete at him, which Florentino-Rosario blocked
with his forearm, sustaining a serious cut. Bystanders intervened
to stop the attack.    Florentino-Rosario states that he filed a
police report, but no action was taken because, he believes, the
police did not want to interfere with the local gang. He explains
that he went into hiding, ultimately going to Puerto Rico for the
first time around May 2019 out of fear for his life. After he was
removed to the Dominican Republic the first time, he began
receiving death threats, which was why he attempted reentry in
October 2019.


                                       - 4 -
            Florentino-Rosario wanted to enter his asylum petition

into evidence to support his duress defense, and he opposed the

prosecution's motion in limine to exclude it.            The district court

sided with the prosecution, precluding Florentino-Rosario from

arguing duress at trial and from entering his petition for asylum

into evidence.

            Florentino-Rosario then objected to the district court's

proposed jury instructions.          The district court took note of the

objection    and    told    Florentino-Rosario     the   matter    would   be

addressed at the charging conference.              Before the trial, the

parties once again contended with Florentino-Rosario's request for

a specific intent instruction and his desire to enter his asylum

petition into evidence.       The district court found that the asylum

petition was irrelevant to the criminal case and noted that,

contrary to Florentino-Rosario's claim that he lacked specific

intent, "it would seem . . . that if he requested asylum he did

have    intent."      The    court    also    denied   Florentino-Rosario's

requested jury instructions.

            Florentino-Rosario's jury trial was held on February 24,

2020.   The defense did not present evidence or make an opening or

closing argument at trial.       The district court instructed the jury

primarily   using    the    pattern    jury   instructions   for   attempted

reentry.    The trial court told the jury that the prosecution must

prove beyond a reasonable doubt "that the defendant intended to


                                      - 5 -
commit     the    crime    of    re-entering     the    United   States    without

permission from the United States' authorities after having been

previously removed from the United States."

               The district court went beyond the pattern instructions

to provide an additional instruction as to the distinction between

"knowingly" and "intentionally."

               The word "knowingly," as that term has been
               used from time to time in these instructions,
               means that the act was done voluntarily and
               intentionally and not because of mistake or
               accident.
               To act "intentionally" or "willfully" means to
               act voluntarily and intelligently and with the
               specific intent that the underlying crime be
               committed -- that is to say, with a bad
               purpose, either to disobey or disregard the
               law -- not to act by ignorance, accident or
               mistake.

The    government      does      not    appear   to    have   objected    to   this

supplemental instruction.              Florentino-Rosario once again objected

to the instructions.            The jury convicted him.

               Florentino-Rosario filed a Federal Rule of                 Criminal

Procedure Rule 29 motion for an acquittal and an alternative Rule

33    motion     for   a   new    trial,    arguing    that   the   evidence   was

insufficient to convict and that the court had erred in denying

his preferred jury instructions and in not permitting admission of

his asylum petition.            The district court denied the motion.          The

court sentenced Florentino-Rosario to five years' probation.2


       2       Florentino-Rosario has been removed to the Dominican


                                         - 6 -
            Florentino-Rosario now appeals his conviction.3

                                     II.

            Florentino-Rosario argues that the trial court erred in

denying his requested jury instructions as to the requisite level

of intent and in refusing to admit his petition for asylum into

evidence.     We take these arguments in turn.

                                     A.

            Preserved   objections     to   denials   of   requested    jury

instructions are reviewed under a "split standard": questions as

to whether the applicable law is correctly stated are reviewed de

novo, while questions as to whether the instruction's phrasing is

unfairly prejudicial are reviewed for abuse of discretion.             DeCaro

v. Hasbro, Inc. 580 F.3d 55, 61 (1st Cir. 2009).           A trial court's

refusal to give a requested jury instruction is only reversible

error if the requested instruction is "(1) correct as a matter of

substantive    law,   (2)   not   substantially   incorporated   into    the

charge as rendered, and (3) integral to an important point in the

case."   White v. New Hampshire Dep't of Corr., 221 F.3d 254, 263

(1st Cir. 2000) (quoting United States v. DeStefano, 59 F.3d 1, 2


Republic. The appeal is not moot, however, because a conviction
for attempted reentry has consequences for reentry going forward.
See, e.g., 8 U.S.C. § 1326(b)(1); see also United States v. Garcia-
Zavala, 919 F.3d 108, 111 n.2 (1st Cir. 2019).
     3    In his Notice of Appeal, Florentino-Rosario states that
he appeals the "Verdict / Judgment / Sentence" against him.
However, he presents no arguments pertaining to his sentence.


                                    - 7 -
(1st Cir. 1995)).           Florentino-Rosario requested three separate

instructions, one that attempted reentry is a specific intent

crime, one that explained the difference between "knowing" and

"purposeful" mental states under the Model Penal Code, and one

outlining the defense of duress.

                                           i.

               The first jury instruction Florentino-Rosario requested

was based on his misunderstanding of and selective quotation from

United States v. De León, 270 F.3d 90, 92 (1st Cir. 2001).                           The

excerpt states that attempted reentry "is a specific intent crime

in the sense that an 'attempt to enter' requires a subjective

intent on the part of the defendant to achieve entry into the

United States as well as a substantial step toward completing that

entry."    Id.     The "crux" of Florentino-Rosario's legal defense at

trial    was    that   he   came    to    Puerto    Rico    "knowingly"        but   not

"purposefully" because he came out of fear for his life.                    He admits

that he knew that it was illegal for him to enter the United States

but argues that he did not do it with a purpose to violate the

law, and therefore lacked specific intent.

               The district court instructed the jury that, in order to

convict   Florentino-Rosario,            they    needed    to   find    that    he   had

specifically intended to commit the crime of attempted reentry.

As the district court itself recognized, and we discuss further

below,    this    additional       instruction      is    neither      necessary     nor


                                         - 8 -
encouraged.    See United States v. Florentino-Rosario, 459 F. Supp.

3d   345,   361    (D.P.R.       2020)    ("[I]t    is   apparent      the    Court's

instructions      placed   too     high   a   burden     on   the    government.").

However,    because        the     court's       instruction         "substantially

incorporated"      Florentino-Rosario's          requested     jury    instruction,

Florentino-Rosario's       claim     that     the   district        court    erred   by

refusing to use the exact language he proposed must fail.                      White,

221 F.3d at 263.

            In De León, immediately after the excerpt Florentino-

Rosario wanted to incorporate into the jury instructions, the court

went on to explain that "there is no requirement that the defendant

additionally know that what he proposes to do -- i.e., attempt to

enter the United States -- is for him criminal conduct."                     270 F.3d

at 92 (emphasis added).            Though Florentino-Rosario relies on De

León to argue that the First Circuit has adopted an interpretation

of attempted reentry under § 1326 which embraces a specific intent

requirement, De León clearly forecloses his argument that he lacked

the requisite intent to be found guilty of attempted reentry.

Florentino-Rosario does not dispute that he knew it was illegal

for him to reenter nor that he intentionally got on the boat where

he was found in order to come to Puerto Rico.                 De León makes clear

that a defendant need not even know that he is breaking the law in

reentering, so it cannot be the case that De León requires that a

defendant have a purpose to enter illegally in order to be found


                                         - 9 -
guilty under § 1326.          Florentino-Rosario's claim that he did not

come to the United States with the intention of breaking the law

is therefore irrelevant.

            There is ample evidence in the record -- including

Florentino-Rosario's own statements to the immigration official

that he had applied for a visa and been denied and that he wanted

to come to Puerto Rico to earn money to build a house back in the

Dominican Republic -- to support a finding that he intended to

enter the country.          As the district court correctly noted, "[a]n

asylum seeker may lack the intent to illegally enter the United

States.    The same is not true, however, for an intent to enter the

country."       Florentino-Rosario, 459 F. Supp. 3d at 363 (citations

omitted).       Under De León, that is all that is required.

            Our other precedents support this interpretation of

§ 1326.     In United States v. Soto, we rejected a challenge by a

defendant       appealing    his   conviction   after   the   district   judge

refused to instruct the jury that good faith was a defense to

reentry.    106 F.3d 1040, 1041 (1st Cir 1997).         Noting that, at the

time, only a single circuit had endorsed the view that § 1326

contains a specific intent requirement, we found the appeal without

merit.    Id.    In United States v. Cabral, we rejected the appeal of

a defendant claiming the jury should have been instructed as to

specific intent for attempted reentry.             252 F.3d 520, 524 (1st

Cir. 2001).       The court found that the evidence was sufficient to


                                     - 10 -
support     a    finding   of   specific    intent,   such   that   it   was   not

necessary to determine whether such an instruction was necessary.

Id.       The present case is even more straightforward: the record

contains evidence that Florentino-Rosario intended to reenter the

United States and that he knew doing so was illegal, though all

that is required for conviction under our precedents is that he

intended to reenter, whether he knew it was illegal or not.

Moreover, the jurors were in fact instructed that they needed to

find specific intent in order to convict, and they convicted. This

argument is therefore doubly without merit.

                Leaving aside these deficiencies in Florentino-Rosario's

appeal, his underlying argument is incorrect because our own and

other circuits' precedents lead us to conclude that attempted

reentry under § 1326 is a general intent, and not a specific

intent, crime.        See, e.g., United States v. Rodriguez, 416 F.3d

123, 128 (2d Cir. 2005); United States v. Morales-Palacios, 369

F.3d 442, 449 (5th Cir. 2004); United States v. Peralt-Reyes, 131

F.3d 956, 957 (11th Cir. 1997).            A specific intent instruction is,

as a result, not appropriate and should not be given.4




      4   To the extent that Comment 3 to the First Circuit Pattern
Jury Instructions on attempted reentry under § 1326 suggests
otherwise, it should not be followed. See Pattern Criminal Jury
Instructions for the District Courts of the First Circuit 78-79,
https://www.med.uscourts.gov/pdf/crpjilinks.pdf.


                                     - 11 -
                                   ii.

          The second jury instruction Florentino-Rosario requested

was drawn from United States v. Bailey, 444 U.S. 394, 404 (1980),

explaining the difference between "purpose" and "knowledge" under

the Model Penal Code

          The definition of "intent" has been replaced
          with a hierarchy of culpable states of mind.
          The different levels in this hierarchy are
          commonly identified, in descending order of
          culpability,     as    purpose,     knowledge,
          recklessness, and negligence. There is a
          distinction between the mental states of
          "purpose" and "knowledge": a) a person who
          causes a particular result is said to act
          purposefully if he consciously desires that
          result, whatever the likelihood of that result
          happening from his conduct; while b) a person
          is said to act knowingly if he is aware that
          that result is practically certain to follow
          from his conduct, whatever his desire may be
          as to that result.

As the district court recognized, Florentino-Rosario's challenge

fails all three prongs of requested-instruction review.                    See

Florentino-Rosario,    459   F.   Supp.    3d    at   363.   It   is    not   a

substantively correct statement of law to imply, as Florentino-

Rosario's requested instruction would, that § 1326 incorporates

the Model Penal Code's hierarchy of mental states rather than the

common law general and specific intent mental states.             Second, it

was   substantially    incorporated       into    the    district      court's

(unnecessary) supplemental instructions as to the distinction

between knowingly and intentionally.        Finally, as discussed above,



                                  - 12 -
Florentino-Rosario readily admits that he knew he was reentering

the United States after having previously been removed, which

satisfies the intent requirement for attempted reentry under our

precedents.

                                   iii.

            Florentino-Rosario's final requested jury instruction

was   the   First   Circuit's   pattern    jury     instruction   as   to   the

justifications      of   self-defense,    duress,    and   necessity.       The

district court correctly refused to give the instruction because

Florentino-Rosario failed to make a threshold showing of duress.5

            The affirmative defense of duress "requires proof that

'the defendant committed a crime as a result of (1) an immediate

threat of serious bodily injury or death (2) that the defendant

reasonably believed was true, (3) without a reasonable opportunity

to escape or frustrate the threat.'"         United States v. Lebreault-

Feliz, 807 F.3d 1, 3-4 (1st Cir. 2015) (quoting United States v.

Diaz-Castro, 752 F.3d 101, 108 (1st Cir. 2014)).           When the proffer

in support of an affirmative defense is insufficient as a matter

of law to create a triable issue for the jury to consider, the



      5   Though Florentino-Rosario styles his request as one for
the "duress/necessity" defense, the elements in his requested
instructions align with the elements of a duress defense, so we
address it simply as a duress defense.         At any rate, the
affirmative defenses of duress and necessity are "closely
related." United States v. Lebreault-Feliz, 807 F.3d 1, 4 (1st
Cir. 2015).


                                  - 13 -
judge may prevent the defendant from presenting that defense.               Id.

at 4.

              It should be noted that Florentino-Rosario made only

legal arguments in support of his duress defense, and the district

court   had    access    to    his   asylum    petition   only   because   the

prosecution attached it as an exhibit to its motion to exclude the

duress defense.      Florentino-Rosario, 459 F. Supp. 3d at 364.           Even

on the assumption that his assertions in the asylum petition were

accurate, Florentino-Rosario's assertions do not make a sufficient

showing to create a triable issue as to duress.

              The   threat    that   Florentino-Rosario    asserted   in    his

asylum petition fails to show duress for a number of reasons.                To

start, the threat was not sufficiently immediate to support a

duress defense. His first entry into the United States came nearly

a year after the initial attack he alleges.               Similarly, he says

that he began getting death threats when he was removed to the

Dominican Republic on September 9 but did not attempt to return to

Puerto Rico until October.           Our precedents make clear that such

lengthy spaces of time between the threat and the crime make it

very unlikely that the threat will be considered "immediate."                In

Lebreault-Feliz, a sixth month gap in time between the incident

the defendant said caused him to flee to the United States and his

application for a passport meant the threat was not sufficiently

immediate for a duress or necessity defense.                807 F.3d at 4.


                                      - 14 -
Florentino-Rosario's allegations at most demonstrate a lingering

threat of future harm, not a threat of imminent danger.

           Florentino-Rosario also failed to demonstrate that he

did not have a reasonable opportunity to escape or frustrate the

threat.   He claims that he went to the authorities and they failed

to act.   However, he was able to successfully avoid his attackers

for nearly a year after the initial assault by going into hiding

in the Dominican Republic.      He argues that it is not possible for

him to make a living in hiding, but has not said why he could not

move to another part of the Dominican Republic, or to a country

that he was legally able to enter.            See, e.g., United States v.

Bonilla-Siciliano,    643    F.3d    589,    591   (8th   Cir.   2011)   ("[The

defendant]   cannot   show    that    he     lacked   a   reasonable,    legal

alternative to illegally reentering the United States, because he

did not exclude the option of going to a country other than the

United States . . . .").     Florentino-Rosario says that Puerto Rico

is the "logical choice," because it is the second-closest country

besides Haiti, and he does not speak Creole or French.                    Even

accepting that returning to a country where one has recently been

barred from reentering for five years is the "logical choice,"

convenience is not sufficient to make out a duress defense.

           Florentino-Rosario did not make a threshold showing of

duress and the district court did not err in refusing to instruct

the jury on this affirmative defense.


                                    - 15 -
                                    B.

            "Our standard of review of a district court's admission

or exclusion of evidence is abuse of discretion."           United States

v. Gilbert, 181 F.3d 152, 160 (1st Cir. 1999).             In order to be

admissible, evidence must be relevant.        Fed. R. Evid. 402.

            Florentino-Rosario argues that the district court erred

by refusing to allow him to present evidence of a duress defense,

including his petition for asylum.            As discussed above,        the

government does not need to prove that the defendant intended to

enter the country illegally, so the district court did not abuse

its discretion in concluding that the petition was not relevant to

the case at hand.    See Florentino-Rosario, 459 F. Supp. 3d at 365-

66.   Because Florentino-Rosario failed to make a threshold showing

of    duress,   moreover,   the   district   court   did   not   abuse   its

discretion in refusing to allow him to present a duress defense

and refusing to admit his asylum petition pursuant to that defense.

See Lebreault-Feliz, 807 F.3d at 5.

                                   III.

            The judgment of the district court is affirmed.




                                  - 16 -